Citation Nr: 1035933	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-34 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for foot fungus.

4.  Entitlement to service connection for purposes of dental 
treatment.

5.  Entitlement to a compensable rating for service-connected 
malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision rendered by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening the claim for 
service connection for bilateral hearing loss; denied service 
connection for tinnitus, foot fungus, and dental treatment; and 
continued the previously assigned noncompensable rating for 
service-connected malaria.  A March 2007 rating decision 
confirmed and continued the previous denials.

In February 2010 the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in June 2010 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

In August 2010 the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge; a transcript of the hearing 
is of record.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a May 2002 decision, the RO denied reopening a claim for 
service connection for bilateral hearing loss; a timely appeal 
was not submitted, and the decision became final.

3.  None of the new evidence associated with the claims file 
since the May 2002 denial, when considered by itself or in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim for service 
connection for bilateral hearing loss.

4.  The Veteran served aboard the USS Landers (AP 178) as a 
radioman from the day of the ship's commission in December 1944 
until November 1945.  The ship received two battle stars.

4.  Lay statements from the Veteran about continuous tinnitus 
with symptomatology since discharge from service are consistent 
with the circumstances, conditions, or hardships of such service 
as a radioman aboard the USS Landers.

5.  Tinnitus is shown to be due to exposure to acoustic trauma 
during active service.

6.  Lay statements from the Veteran about foot fungus 
symptomatology since discharge from service are unsupported by 
contemporaneous medical evidence and are not credible.

7.  A foot fungus disorder is not shown to be related to military 
service.

8.  A dental disability is not shown or claimed to be due to loss 
of substance of the mandible or maxilla, a combat wound, or in-
service trauma, nor is there any evidence that the Veteran was a 
prisoner of war (POW).

9.  The Veteran was discharged from active duty in 1945; it 
appears that he already received one-time treatment for teeth 
numbered 5, 7, 8, 11, 12, 17, 19, 31, and 32 in 1950; his current 
claim for gum disease, treatable carious teeth, and an extracted 
tooth was received in 2005.

10.  Malaria disability is not manifested by active malaria 
disease confirmed by the identification of malarial parasites in 
blood smears, nor by any residuals such as liver or spleen 
damage.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision that denied the claim for service 
connection for bilateral hearing loss is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's May 2002 denial is not 
new and material with respect to the claim for service connection 
for bilateral hearing loss, the criteria for reopening the claim 
for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Tinnitus was incurred in active war time service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, (2009).

4.  A foot fungus disorder was not incurred in or aggravated by 
active war time service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

5.  The criteria for entitlement to service connection for a 
dental disorder, to include for the purposes of dental treatment, 
have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2009).

6.  The criteria for a compensable rating for malaria have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's application to reopen a claim for service 
connection for bilateral hearing loss, for service connection for 
tinnitus, a foot disorder, and for dental treatment, and for a 
compensable rating for malaria was received in November 2005.  
Thereafter, he was notified of the general provisions of the VCAA 
by the Seattle RO in correspondence dated in January 2006 and 
April 2006.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified his duties in obtaining 
information and evidence to substantiate his claims, and provided 
other pertinent information regarding the VCAA.  Thereafter, the 
claims were reviewed and a statement of the case was issued in 
October 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in April 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

A review of the January 2006 VCAA notice letter shows that the RO 
identified the basis for the denial of service connection for 
bilateral hearing loss and provided notice that described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denials.  The Board finds the notice 
requirements pertinent to that issue on appeal addressed in this 
decision have been met.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His service treatment records, VA 
treatment records, and private treatment records have been 
obtained and associated with his claims file.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed foot fungus 
disabilities or to evaluate his service-connected malaria 
disability.  However, VA need not conduct an examination with 
respect to these claims on appeal, as information and evidence of 
record contains sufficient competent medical evidence to decide 
the claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this 
case.  Service treatment records are entirely silent for any 
complaints, findings, or reference to foot fungus disorder, and 
the first post-service evidence of this disorder is found many 
years after separation from service in April 1978 VA examinations 
and in a January 2006 statement from a private physician.  In 
addition, there is no competent medical evidence or credible lay 
evidence that supports any claim of continuity of symptomatology 
since service or since a year of separation from service.  
Similarly, since the Veteran last filed a claim for a compensable 
rating for malaria in August 2001, none of the medical evidence 
he provided reflected any complaints related to malarial 
infection, and the only claimed symptom of malaria that he 
identified during a hearing was that he gets cold when the 
weather outside is cold.  Therefore, VA examinations and opinions 
are not required to evaluate the Veteran's claimed foot fungus 
disorders or his service-connected malaria disability.

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

New and Material Evidence

In a May 2002 rating decision the RO denied the application to 
reopen a claim for service connection for bilateral hearing loss, 
noting that the Veteran did not submit any evidence in support of 
his claim and that VA examination in 1978 attributed his loss of 
hearing to degeneration of the inner ear.  The Veteran was 
notified of the decision in correspondence dated in June 2002, 
and he did not appeal the decision.

Evidence of record at the time of the May 2002 rating decision 
included statements from the Veteran; service treatment records 
that contained no complaints or treatment for hearing loss during 
service and normal hearing findings and no disease or defects of 
the ears on the separation physical examination in November 1945; 
and VA examination reports dated in April 1978 that showed 
bilateral hearing loss for VA compensation purposes and that 
documented the Veteran's reported history of difficulty hearing 
soft voices for the past 20 or 25 years.

The Veteran attempted to reopen his claim for service connection 
for bilateral hearing loss in November 2005.  This appeal arises 
from the RO's September 2006 and March 2007 denials to reopen the 
claim for service connection for bilateral hearing loss.  
Regardless of the RO's actions, the Board must still determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening 
after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In 
this case, the last final denial of the claim was the May 2002 RO 
decision.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the May 2002 denial 
includes statements from the Veteran and his representative, 
including congressional correspondence; a letter from R. V., 
M.D., from Ear Associates that announced his January 1996 
retirement; a private audiological evaluation report from R. S. 
Hearing Aids dated in November 2000; billing statements from R. 
S. Hearing Aids dated from March 2003 to November 2004 for 
hearing aid repairs; a photocopy of part of a military discharge 
paper; photographs of the Veteran during service; miscellaneous 
private treatment records pertaining to other claims for VA 
compensation benefits; and a transcript of the Veteran's August 
2010 hearing testimony.

Some of the additionally received evidence is "new" in the 
sense that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes of 
reopening the claim for service connection for bilateral hearing 
loss.

The additional private treatment records and lay statements from 
the Veteran contain no competent medical evidence or opinion that 
his current bilateral hearing loss, which was first shown by 
competent VA medical evidence in April 1978 (more than 32 years 
after separation from service) and which was subjectively 
reported as beginning 25 years earlier (in 1953, seven or more 
years after separation from service), was caused by military 
service.  Instead, the lay statements, including his August 2010 
testimony, reflect his assertion that he has had bilateral 
hearing loss since being exposed to bombing two to three times a 
day for three months on Russell Island during military service. 

Unfortunately, none of the additional evidence includes any 
competent medical evidence or medical opinion that his current 
bilateral hearing loss was a result of military service.  Nor 
does the additional evidence include any persuasive lay evidence 
demonstrating a continuity of symptomatology, such as perceived 
hearing loss, since military service or since one year after 
separation from service.  Instead, the Board finds the evidence 
added to the claims file since the May 2002 RO decision is either 
cumulative or redundant of the evidence of record or does not 
raise a reasonable possibility of substantiating the claim.  

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
bilateral hearing loss has not been received.  As such, the 
requirements for reopening the claim are not met, and the May 
2002 denial of the claim for service connection for bilateral 
hearing loss remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system 
(tinnitus), may be presumed to have been incurred or aggravated 
during service if it becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for tinnitus, the Veteran is not 
obliged to show that his tinnitus was present during active 
military service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present during 
service, the evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim:  the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran's Notice of Separation from Naval Service, as well as 
his STRs reflect that he served aboard the USS Lander (APA 178) 
from December 9, 1944 until November 14, 1945.  According to the 
Dictionary of American Naval Fighting Ships, this 455 foot vessel 
was an attack transport that was awarded two battle stars for 
World War II service.  She served in the Pacific Theater, and was 
a part of a unit sent to Iwo Jima to take on marine casualties 
and load cargo.  Records reflect that the Veteran was aboard ship 
during this time.

Service treatment records are entirely silent for any complaints, 
findings, or reference to any tinnitus or skin or feet 
complaints.  A November 1945 separation physical examination 
report documented history of illness or injury to include only 
malaria.  Reported objective examination findings included 
whispered and spoken voice testing as 15/15 bilaterally, no 
disease or defects of the ears, normal skin, and normal 
extremities including the feet.  A summary of defects was 
reported as "none."

The Veteran's first claim for any VA compensation benefits was 
received in December 1945 less than one month after separation 
from service.  He did not claim any disabilities related to his 
ears or feet.

In December 1977 the Veteran submitted a claim for service 
connection for left ear hearing loss.  During an April 1978 VA 
ear, nose, and throat (ENT) examination, he described a ball of 
wax removed from one of his ears during World War II and 
subsequently on occasion, denied any current complaints, reported 
that he had been a musician through the years and developed some 
difficulty in hearing soft voices for the past 20 to 25 years, 
and he described intermittent tinnitus.  The diagnosis included 
tinnitus aurium, intermittent and sensorineural bilateral 
deafness due to degeneration of the inner ears.

The veteran also completed, signed, and certified a VA 
occupational and medical history in conjunction with an April 
1978 VA general medical examination, indicating that he had 
worked as a self-employed musician from 1946 until 1978 and had 
not worked for four months because he was unable to find work in 
the music profession.  He also complained of skin lesions, but 
did not describe any problems with his feet.  In the April 1978 
VA general medical examination report, he stated that he had not 
been able to work at his usual occupation as a musician for the 
past three or four months due to dizziness and hearing loss.  No 
abnormal findings of the skin or feet were reported on 
examination.

His claim for tinnitus and a foot disorder was received in 
November 2005.  He asserted that both began in 1945.

A letter from R. V., M.D., from Ear Associates announced his 
January 1996 retirement to his patients.  In a March 2006 
Authorization and Consent to Release Information (VA Form 21-
4142) the Veteran indicated that Dr. R. V. treated him for 35 
years, and he chose not to use the medical services of the doctor 
who took over Dr. R. V.'s practice upon his retirement.

In a November 2000 private audiological evaluation report from R. 
S. Hearing Aids, the Veteran indicated that he retired in 1993, 
was exposed to noise during World War II, and denied any 
tinnitus.   

In a January 2006 statement from a private physician, B. G., 
M.D., reported that he had treated the Veteran for many years.  
He indicated that the Veteran had a chronic fungal infection in 
his feet and toenails that has required the use of Naftin cream.  
He relayed that the Veteran reported that his foot problems 
started in service in the South Pacific when he had "jungle 
rot" on the feet.  Dr. B. G. explained that it was very common 
for fungal infections to flare up in hot, sweaty areas, and it 
did sound as if the Veteran's foot disorder originated at that 
time.  In a VA Form 21-4142 completed in March 2006, the Veteran 
indicated that Dr. B. G. had treated him since 1970 for bilateral 
foot fungus.

In correspondence received in March 2006, the Veteran suggested 
that his claimed tinnitus disability was the result of an in-
service head injury that required 12 stitches.  He stated that he 
had a current foot fungus disorder since military discharge.  
Previous rating decisions dated in March 1948 and May 1978 denied 
his claim for service connection for a scalp laceration after 
falling through a hatch during service because there were no 
residuals of a head injury on examination.

In correspondence received in July 2006, the Veteran described 
earning a Marksman and Sharpshooter Award at the beginning of 
service; experiencing bombing by the enemy for at least two weeks 
while stationed at Russell Island for five months; recuperating 
for two weeks at a rest center near San Francisco and being told 
to seek VA medical care for his feet, hearing, and teeth; and 
additional foreign assignments.  He stated that he was treated at 
the rest center for fungus rot, malaria, and hearing.

In a statement dated in February 2010, the Veteran's 
representative reported that the Veteran's only occupation since 
service had been as a pianist until 1993, but that every other 
field of his employment (his military duties) involved 
significant acoustic trauma.  He also reported that the Veteran 
had been soaking his feet three times a day since World War II.

In August 2010 the Veteran testified that he believed his hearing 
[and claimed tinnitus] problem was caused by bombings two to 
three times a day for three months while stationed on Russell 
Island.  He did not believe that his target shooting at the 
beginning of service or his duties as a radioman were 
significant.  He also testified that he was treated for foot 
fungus in service near San Francisco, he received treatment for 
his feet right after service, and since then he had treated his 
feet on his own.  During the hearing, parts of his feet were 
observed to have a little redness, some scaling up the leg, and 
all of the nails on the right foot appeared to be fungally 
infected.

Regarding his claim for tinnitus, the earliest report of any 
perceived tinnitus was contained in the April 1978 VA ENT 
examination report.  However, given the Veteran's military 
occupational specialty as a radioman, and taking into 
consideration the circumstances of his service aboard a ship that 
received two battle stars indicative of participation in battle 
and was present at Iwo Jima, and resolving doubt in the Veteran's 
favor, service connection for tinnitus is conceded.

The Board acknowledges that the Veteran is competent to describe 
a skin disorder of his feet in relation to his claims.  See 38 
C.F.R. § 3.159(a)(2) (2009) (defining "competent lay 
evidence").  However, statements from the Veteran that he 
experienced a fungal foot disorder since discharge from service 
are not credible.

First, in written statements and oral testimony, he asserted that 
he was treated for jungle rot during service and immediately 
after service and that he was advised while at a rest station 
near San Francisco to seek VA treatment for this problem.  
However, while he sought VA compensation benefits for several 
claimed disabilities within a month of his discharge, he did not 
seek VA benefits for this disability until November 2005, 
approximately 60 years after separation from service.  Meanwhile, 
he filed claims for an increased rating for a service-connected 
malaria disability in December 1977 and August 2001.  His actions 
clearly demonstrate that he was aware of his opportunity to seek 
VA compensation benefits, and his April 1978 certified statement 
during a VA examination that he had been out of work for four 
months would certainly provide an incentive for seeking VA 
benefits.

However, the earliest competent medical evidence of any fungal 
foot disability is the January 2006 statement from Dr. B. G.  
Again, even if the Board assumed that Dr. B. G. had treated the 
Veteran since 1970 as the Veteran indicated in March 2006, there 
would still be a gap of approximately 25 years in which there is 
no competent medical evidence or any persuasive lay evidence 
reflecting a continuity of symptomatology of any fungal foot 
disorder.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992 ).

Finally, the Board has carefully considered Dr. B. G.'s January 
2006 opinion that it sounded as if the Veteran's current chronic 
fungal infection was related to jungle rot during service.  
Unfortunately, the only apparent basis for his opinion is the 
Veteran's reported history of jungle rot in service, which is 
unsupported by service treatment records, including the November 
1945 separation examination report that showed normal skin and 
feet findings.  Therefore, Dr. B. G.'s medical opinion is not 
probative or persuasive.  See Black v. Brown, 5 Vet. App. 177 
(1993) (an opinion that is based on history furnished by the 
veteran that is unsupported by clinical evidence is not 
probative); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional); Wood v. 
Derwinski, 1 Vet. App. 190, 191-92 (1991) (an opinion may be 
discounted if it materially relies on a layperson's unsupported 
history as the premise for the opinion).

In conclusion, entitlement to service connection for a fungal 
foot disorder is not warranted.  To prevail on the issue of 
service connection there must be: medical evidence of a current 
disability; medical evidence, or in some cases lay evidence, of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  In 
the present case, there is no persuasive lay evidence or 
competent medical evidence of a nexus between any in-service 
disease or injury and his current fungal foot disorder, which was 
first identified by the Veteran many years after separation from 
service.  Therefore, his claim for service connection for a 
fungal foot disorder must be denied.

Laws and Regulations - Dental Claim

VA law provides that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, and 
rating action should consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service and, when applicable, to 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a prisoner 
of war.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 
(2009).  

Treatment during service, including filling or extraction of a 
tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at entry, 
unless additional pathology developed after 180 days or more of 
active service.  38 C.F.R. § 3.381.

The following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal disease; 
(3) third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was due to 
combat or in-service trauma; and (4) impacted or malposed teeth, 
and other developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides compensable disability ratings for the 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Code 9913 
(2009); Simington v. West, 11 Vet. App. 41, 44 (1998).  It is 
noted that these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or other 
service trauma are also eligible for VA dental care on a Class 
II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  
For these purposes, the term "service trauma" does not include 
the intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  See VA 
O.G.C. Prec. Op. No. 5- 97, 62 Fed. Reg. 15,566 (1997); see also 
38 C.F.R. § 3.306(b)(1) (2008).  Absent a demonstration of dental 
trauma, service connection may be considered solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352, 
354 (1995).

Class II(b) or (c) dental outpatient treatment eligibility, 
extends to veterans having a service-connected noncompensable 
dental condition or disability and who were detained or interned 
as prisoners of war.  38 C.F.R. § 17.161(d), (e).  Other 
categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 
C.F.R. § 17.161 include veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service-connected 
disabilities are rated as totally disabling, and some veterans 
who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. 
§ 17.161(g), (h), (i).

The Board notes that at one time, the law permitted repeated 
Class II VA dental treatment of noncompensable service-connected 
dental disorders, and set no time limit for applying for 
treatment.  The law changed in 1955 with the enactment of Public 
Law No. 84-83, which restricted Class II treatment to a one-time 
completion basis and required that the application for treatment 
be made within one year of release from service; these provisions 
are contained in the current law and regulations.  38 U.S.C.A. § 
1712(b)(2); 38 C.F.R. § 17.161.

While the Veteran has perfected an appeal as to a claim for 
service connection for an extracted tooth, gum disease, and 
dental fillings, a claim for service connection for a dental 
disorder is also a claim for VA outpatient dental treatment.  See 
Mays v. Brown, 5 Vet. App. 302 (1993).

Factual Background and Analysis - Dental Claim

The Veteran's dental claim was received by VA in November 2005, 
approximately 60 years after his November 1945 discharge from 
active duty from the Navy.  He initially claimed "dental 
trauma," but in March 2006 he clarified that he did not 
experience any dental trauma; instead, he had problems with gum 
infections because there was a lack of water for brushing teeth 
during service.

Service dental records showed that the Veteran was missing teeth 
numbered 1, 16, 21, 29, and 31 at enlistment.  There was 
additional tooth decay at teeth numbered 5, 11, and 12 at the 
November 1945 separation examination compared to the March 1942 
enlistment examination.  The separation examination also 
reflected that tooth number 17 had been extracted, and tooth 
number 30 was to be extracted.  The separation examination report 
summarized that there was no disease or anatomical defect of the 
teeth.

In April 1950 he filed a claim for one tooth extracted and a 
total of seven fillings on two occasions.  An April 1950 rating 
sheet indicated that teeth numbered 5, 7, 8, 11, 12, 17, 19, 31, 
and 32 were incurred in World War II.  While the rating sheet is 
vague, it suggests that he received one-time VA treatment for 
these teeth.

A March 2002 letter from a private dentist detailed that the 
Veteran had been a patient since 1971, had regular prophylaxis 
and examinations, had a bridge on the upper anterior for a 
missing tooth, and a lower partial denture to replace missing 
teeth on the lower right.

In August 2010 he testified about the conditions and hardships 
during military service that resulted in being unable to 
adequately clean his teeth.  He stated that he received good 
dental care after service.

The Veteran is claiming service connection for disability 
involving extraction of a single tooth (number 17), fillings 
(treatable carious teeth), and gum disease and is not claiming 
any dental trauma.  Absent a demonstration of dental trauma, 
service connection may be considered solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  
There is no allegation of dental trauma in this case.  The 
Veteran was discharged from service in 1945, and, as such, can 
receive treatment only with a timely filed application.  That 
application needed to be submitted within one year of his 
discharge from active duty.  38 C.F.R. § 17.161(b)(2)(i)(B).  
While the Veteran was not notified of this restriction by the 
appropriate service department at the time of his discharge, such 
notification is not required for service personnel who are 
discharged prior to 1982.  38 U.S.C.A. § 1712(a)(2); Woodson, 8 
Vet. App. at 354.

Under these circumstances, the Veteran has failed to state a 
claim for service connection for a dental disorder.  The claim 
must be denied.

Laws and Regulations - Increased Rating Claim

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  In addition, where there is a question as to 
which of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

6304
Malaria:
Rating

As active disease
100
Note: The diagnosis of malaria depends on the identification of 
the malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds alone.  
Relapses must be confirmed by the presence of malarial parasites 
in blood smears.  Thereafter rate residuals such as liver or 
spleen damage under the appropriate system.
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2009).

Factual Background and Analysis - Malaria

The Veteran is currently assigned a noncompensable rating for his 
service-connected malaria pursuant to 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2009).

Since last filing a claim for a compensable rating for malaria in 
August 2001, he has provided no medical evidence that reflects 
any complaints, findings, or treatment for his service-connected 
malaria disability.  

In August 2010 he testified about taking several medications; 
however, they all were for cardiovascular problems (Coumadin, 
Lanoxin, Micardis, and Cardizem).  He did not identify any 
treatment for malaria, describe any relapses, or report any 
residual liver or spleen damage.  Instead, he testified that he 
becomes very cold when the weather outside is cold and that he 
believed he had only months to live and needed a VA "pension" 
for his family.

After a review of the evidence of record, the Board finds that 
the evidence does not support the assignment of a compensable 
rating for a malaria disability, and the claim must be denied.  
The Veteran provided no competent or credible evidence suggesting 
any complaints, findings, or treatment for malarial relapses, 
including any evidence of malarial parasites in blood smears, or 
any residual liver or spleen damage.  His subjective report of 
feeling cold during periods of cold weather does not support a 
compensable rating for malaria.

The Board acknowledges the Veteran and his representative's 
contentions that his malaria disability is more severely.  
However, the preponderance of the evidence is against the claim 
for a compensable rating.  Therefore, the benefit of the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

For all the foregoing reasons, because the Board finds that there 
are no objective medical findings or credible lay evidence that 
would support the assignment of a compensable rating for a 
malaria disability, entitlement to a compensable rating for a 
malaria disability is not warranted.  The Board has considered 
staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), 
but concludes that they are not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with any 
employment or frequent periods of hospitalization related to this 
service-connected malaria disability that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extraschedular rating.  Again, the Veteran has presented no 
objective medical findings of any post-service treatment for 
malaria, including any findings indicative of any unusual or 
marked interference with any employment.  Consequently, referral 
by the RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence was not received to reopen a claim for 
entitlement to service connection for bilateral hearing loss; the 
appeal is denied.

Entitlement to service connection for tinnitus is allowed.

Entitlement to service connection for a fungal foot disorder is 
denied.

Entitlement to service connection for an extracted tooth, 
fillings, and gum disease, including for the purpose of obtaining 
VA outpatient dental treatment, is denied.

Entitlement to a compensable rating for malaria is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


